Citation Nr: 1415163	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  13-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and insomnia. 

2. Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 (PTSD and insomnia) and June 2012 (erectile dysfunction) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record in an undated letter entered into the VA system in April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A December 2011 memorandum indicates that the Veteran did not respond to the RO's request for stressor information, resulting in insufficient information to corroborate the Veteran's PTSD stressor.  However, in the November 2011 VA examination, the Veteran identified as a stressor the experience of being ambushed while on patrol in Vietnam.  The Veteran indicated that this ambush occurred in May 1967 in Cu Chi, while he was attached to the 25th Infantry Division.  In his VA Form 9, the Veteran described the ambush, being seriously injured when struck by a rocket-propelled grenade on his left leg while at base camp, seeing soldiers dismembered and killed, and being attacked by a venomous snake.  The AOJ must attempt to verify these stressors.  

The AOJ should also obtain a new VA psychiatric examination.  The examiner should determine if the Veteran currently has a psychiatric disability, to include PTSD, and should reconcile his or her opinion with the other PTSD diagnoses of record.  The examiner should then provide an etiological opinion for any psychiatric disability diagnosed.  

A VA examination regarding the Veteran's erectile dysfunction was conducted in January 2012.  The examiner opined that the "Veteran's erectile dysfunction is not caused by or a result of his diagnosis of balanitis and circumcision because no SVC records were found for any condition."  The Veteran's service treatment records (STRs) contain several references to the Veteran being treated for balanitis and being circumcised in April 1967, during his period of service.  As this medical opinion is based on an inaccurate factual premise, it has no probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  Moreover, the examiner used the wrong legal standard in his opinion.  The examiner is required to determine whether it is at least as likely as not that the Veteran's disability is related to his service.  While the January 2012 examiner indicated that the Veteran refused a physical examination, the Veteran has indicated in his Form 9 that he is willing to submit to the examination.  Therefore, a new examination should be scheduled upon remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  If the Veteran has been service connected for any psychiatric disorder, the AOJ should also ask the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated by his service-connected psychiatric disability.  

The record contains letters from a variety of private treatment providers regarding the Veteran's psychiatric disability and erectile dysfunction.  Treatment records from these providers are relevant to the matters being adjudicated, and the AOJ should attempt to obtain them upon remand.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the claims file is being returned, it should also be updated to include VA treatment records compiled since June 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Atlanta VA Medical Center (VAMC), and all associated outpatient clinics, including the Stockbridge Community Based Outpatient Clinic (CBOC), and obtain treatment records for the Veteran from June 26, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact the Veteran and ask him to identify any facility or doctor from whom he has received psychiatric treatment or treatment for his erectile dysfunction, other than Transformation Therapy Services, Dr. K.R., and Dr. O.L.  After obtaining appropriate authorization, contact Transformative Therapy Services, Dr. K.R., and Dr. O.L., as well as any other treatment provider identified by the Veteran, and request treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165  (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3. Contact the Veteran and request that he provide any additional information related to his claimed stressors, including all dates, places, identifying information of others involved (names, ranks, and units of assignment), and the Veteran's unit of assignment at the time each of his claimed stressors occurred.  Specifically, the AOJ should ask for detail about the stressors identified in the Veteran's Form 9, namely being ambushed while on patrol, being hit by a rocket propelled grenade, being bitten by a venomous snake, and seeing soldiers dismembered and killed.  The AOJ is advised that the Veteran has already stated that the ambush occurred in May 1967 in Cu Chi, while attached to the 25th Infantry Division.  

Thereafter, attempt to verify the Veteran's reported military stressors with the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly USASCURR), the National Personnel Records Center (NPRC), and any other appropriate source.  As the Veteran has identified a stressor related to combat, and the Veteran's DD214 does not reflect combat decorations, the AOJ should attempt to verify his combat service.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran should be notified in accordance with 38 C.F.R. § 3.159.  

4. After completing the above development, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The claims file should be provided to and reviewed by the examiner.  The examiner should provide answers to the following questions:

a. Does the Veteran have a diagnosis of any psychiatric disability, to include PTSD as based upon the applicable DSM IV criteria?  If he does not have a diagnosis of PTSD in accordance with the DSM IV, the examiner should attempt to reconcile this opinion with the November 2013 PTSD diagnosis from Transformation Therapy Services, the January 2013 PTSD diagnosis by Dr. K. R., and the April 2013 assessment of likely PTSD contained in the Veteran's VA treatment records.  

b. If the Veteran is diagnosed with PTSD in accordance with the DSM IV criteria, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that his PTSD is etiologically related to service, to include any verified in-service stressor, verified combat experience, and/or fear of hostile military or terrorist activity due to his experiences in Vietnam, considering the evidence and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

c. If the Veteran is diagnosed with a psychiatric disability other than PTSD, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability began in service, or is otherwise related to service.  

Complete rationale must be provided for all opinions offered.  

5. Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD and insomnia.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC).  

6. After all of the above development is complete, schedule the Veteran for a new VA examination to determine the etiology of his erectile dysfunction.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is caused by or related to the Veteran's period of active service.  The examiner must address the April 1967 reports of balanitis and circumcision in the Veteran's STRs.  

If the first opinion is negative, and the Veteran has been service-connected for any psychiatric disability, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is caused or aggravated by his service-connected psychiatric disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale must be provided for any opinion offered.

7.  Once all of the above development has been completed, readjudicate the issue of service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability.  If the benefit sought remains denied, issue a SSOC.  If either the issue of entitlement to service connection for an acquired psychiatric disorder claimed as PTSD and insomnia, or the issue of entitlement to service connection for erectile dysfunction to include as secondary to an acquired psychiatric disorder, remains denied, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


